Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 10, 2017

The Court of Appeals hereby passes the following order:

A18D0099. FRANK LESLIE BOND III v. JULIET WINDHAM BOND.

      Frank Leslie Bond III seeks discretionary review of the trial court’s order
granting Juliet Windham Bond’s motion for temporary alimony, extending discovery,
and reserving the issue of attorney fees until the trial of this divorce case. Because
the case remains pending below, Frank Bond was required to follow the interlocutory
appeal procedure to obtain appellate review at this juncture. See Bailey v. Bailey, 266
Ga. 832, 832 (471 SE2d 213) (1996) (“an order awarding temporary alimony is
interlocutory and, therefore, subject to the requirements of the interlocutory appeal
procedure of OCGA § 5-6-34 (b)”); see also Miller v. Miller, 282 Ga. 164, 165 (646
SE2d 469) (2007). Although he filed an application for discretionary appeal,
compliance with the discretionary appeal statute, OCGA § 5-6-35, does not excuse
a party seeking appellate review of an interlocutory order from complying with the
additional requirements of OCGA § 5-6-34 (b). See Bailey, 266 Ga. at 833. Frank
Bond’s failure to follow the interlocutory appeal procedure deprives us of jurisdiction
over this discretionary application, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/10/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.